Citation Nr: 1236584	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1. Entitlement to service connection for a right foot injury.

2. Entitlement to service connection for a left foot injury.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for a left knee condition.

5. Entitlement to an increased rating for a back injury with residual degenerative joint disease, currently evaluated as 20 percent disabling.

6. Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

7. Entitlement to a compensable rating for residuals of left calf injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service, in the U.S. Army, from September 1978 through September 1982.  He had subsequent service in the Army National Guard, from August 1986 through 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for a right foot injury, a left foot injury, a right knee condition, and a left knee condition; denied a rating in excess of 20 percent for a back injury with residual degenerative joint disease; denied a rating in excess of 10 percent for hypertension; and denied a compensable rating for residuals of a left calf injury.

The issue of entitlement to service connection for a low back disability, currently evaluated as 20 percent disabling, is addressed in the REMAND portion below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required.


FINDINGS OF FACT

1. The competent and probative medical evidence of record preponderates against a finding that the Veteran has a right foot injury that is related to a period of active military service. 

2. The competent and probative medical evidence of record preponderates against a finding that the Veteran has a left foot injury that is related to a period of active military service. 

3. The competent and probative medical evidence of record preponderates against a finding that the Veteran's right knee disability is related to a period of active military service. 

4. The competent and probative medical evidence of record preponderates against a finding that the Veteran has a left knee condition that is related to a period of active military service. 

5. The Veteran's hypertension is manifested by the requirement of continuous medication, diastolic pressure predominantly less than 110, and systolic pressure predominantly less than 200. 

6. The Veteran's residuals of left calf injury have resulted in left calf pain, but no residual functional disability.  


CONCLUSIONS OF LAW

1. A right foot injury was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. A left foot injury was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3. A right knee condition was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4. A left knee condition was not incurred in or aggravated by a period of active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5. The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2011). 

6. The criteria for an initial compensable disability rating for the Veteran's residuals of left calf injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.73; Diagnostic Code 5311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the March 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

With regard to the duty to assist, the Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a right foot condition, left foot condition, or left knee condition that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection for a right foot condition and for a left foot condition, the Board notes that, as explained more fully below, the record is devoid of any competent medical evidence of a current right or left disability.  While the Veteran's contentions as to any current symptoms of his feet are competent, as are his assertions as to his foot injuries in service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, a VA examination on these two issues is not warranted.  With regard to the claim for service connection for a left knee condition, the Board notes that there is competent medical evidence of a current left knee disability, that was apparently incurred in 2011 when the Veteran tripped and fell on his left knee.  There is, however, no competent evidence of record (other than the Veteran's lay assertions) showing that a current left knee condition may be related to service.  Although he has contended that his left knee disability had an onset in service, the competent medical evidence of record shows otherwise, and the Veteran's lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The Board concludes that the RO has obtained essentially all identified and available service and post-service treatment records for the Veteran.  With regard to verification of the Veteran's periods of service, specifically during his years of serving in the Army National Guard in New Mexico, the Board notes that in December 2004, the RO sent a letter to the Department of Military Affairs requesting service records for the Veteran, as well as verification for all periods of service, showing which dates were active duty and which were ACDUTRA.  Received thereafter were service treatment records and service personnel records for the Veteran, pertaining to his service with the New Mexico Army National Guard.  Included were a DD Form 214, pertaining to the Veteran's period of active duty service from September 1978 to September 1982, and two Reports of Separation (NGB Form 22) pertaining to the Veteran's period of service with the National Guard from October 19, 1982 to November 15, 1982 and from August 1986 through 2001.  Also included was an Army National Guard Retirement Points History Statement for the Veteran, prepared in September 2001, showing that he received AD (active duty) points each year from April 1987 through August 2001.  Although the dates that these active duty points were earned have not been verified, nor have any corresponding periods of ACDUTRA been clarified, the Board finds that this information is not necessary for a fair adjudication of the service connection claims.  Rather, as discussed below, the weight of the current evidence of record establishes that there have been no current foot disabilities shown; no competent medical evidence contrary to the VA examiner's opinion in 2010 regarding the Veteran's right knee disability; and no showing of complaints, diagnosis, or treatment for a left knee condition until years after the Veteran's retirement from military service.  As such, the ACDUTRA dates would not provide any further evidence in support of these claims, and there is no indication that any further records pertaining to the Veteran's National Guard service would provide any additional evidence in support of his service connection claims.

Further, with regard to the duty to assist, the Board notes that a VA examination was conducted in June 2010 regarding the claim for service connection for a right knee condition.  Additionally, VA examinations were conducted to determine the severity of the Veteran's service-connected hypertension and residuals of left calf injury.  In that regard, the Board finds that the June 2010 VA examination, as well as VA examinations in April 2007 and October 2009 are adequate because they included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence, not already of record, which need be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

1. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a). 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

2. Factual Background

Service treatment records (STRs) for the Veteran's service in the Army National Guard are negative for any report of or finding of a right or left foot injury, or a left knee condition.  A DA Form 2173 (Statement of Medical Examination and Duty Status) dated February 15, 1985, reflected that the Veteran was on ACDUTRA when he was thrown off a track vehicle and cut his lip and injured his leg.  The injury to his face and leg were noted to have been incurred in the line of duty.  An Individual Sick Slip dated February 19, 1985 showed that the Veteran injured his knee, in the line of duty, while skiing.  Subsequent treatment records dated in April 1985 showed that he continued to experience right knee pain and swelling and was unable to fully flex.  The assessment was probable meniscal tear.  In January 1992, he was seen for a complaint of left hip pain after he slipped on a truck running board during a field maneuver and fell on his left hip.  It was noted that there was no other injury, but that he had a history of a prior back injury and complained of left foot tingling, and radiation of pain to the knee.  On his separation examination in September 2001, his clinical evaluation was essentially normal, although on his report of medical history, prepared in conjunction with his separation examination, he responded "yes" to having or having had swollen or painful joints, cramps in the legs, broken bones, and foot trouble.  

On the VA examination in June 2010, the Veteran claimed that in 1994, he was hit on his right knee, by a 75 lb. bitbreaker that slid off a trailer, while he was standing on the ground.  He reported that this occurred during a two week maneuver in Fort Bliss while he was a U.S. Army Reservist, and that he was considered to be on active duty during this period.  He claimed he was attended by medics who ace-wrapped his knee, and that he was put on quarters/bed rest for two days, and then on light duty for the rest of the maneuver duration.  He reported no fracture, but just a bruise on the outside part of the right leg.  He claimed he went back to his civilian job after the maneuver/training as a technician/mechanic for the Army National Guard and was on light duty for a month, but thereafter he resumed regular activities and had no physical restrictions.  He indicated that the course of his right knee disability, since its onset, was intermittent with remissions, and that he had no current treatment for this condition.  He reported he took medication for his low back pain which also helped his right knee pain.  The diagnosis was degenerative disease, right knee.  The VA examiner indicated that the Veteran reported that his right knee claim was based on a right knee injury in 1994; thus, the examiner opined that the Veteran's degenerative disease of the right knee was not caused by or related to the treatment shown in the National Guard records in 1985.  The examiner indicated for rationale that the opinion was based on the claims folder having been reviewed, the medical history provided by the Veteran during the examination, and the physical examination conducted by the examiner. 

On a VA treatment record dated in April 2010, the Veteran reported a three month history of cramps to both great toes, and reported that the cramps developed suddenly and lasted 8 to 12 hours with no swelling, redness, or heat.  In October 2011, he complained of persistent left knee pain after a fall in June 2011 that occurred while he was going doing the stairs, and tripped over his dog, and landed directly on the knee.  He did not seek medical attention at that time, but since then had an x-ray which was negative for fracture.  The impression was mild patellofemoral compartment osteoarthritis.  A November 2011 MRI showed a diffusely abnormal signal in the anterior cruciate ligament with areas of distortion indicative of at least partial-thickness tear and small linear low signal focus in the medial compartment; and the findings suggested old injury to the deep fibers of the MCL.  In January 2102, the Veteran was referred to physical therapy for evaluation and treatment of left knee pain, secondary to a fall in June 2011 when he tripped over his dog and fell directly on his left knee.  In March 2012, the assessment was ACL deficient left knee with chondromalacia.  

1. Right and Left Foot Injuries

The Veteran essentially contends that he has right and left foot conditions that are related to his military service.  He testified he suffered an injury to his right foot and right knee in 1991 at Fort Bliss.  He also testified he sustained an injury to his left foot in 1992, while on active duty with the Army National Guard at Fort Bliss.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  In this case, however, the competent medical evidence of record, does not show that he has any current right or left foot disability.  The Board notes that until a right or left foot disability or persistent or recurrent symptoms of a disability is shown, the fact of whether the Veteran had a right or left foot injury in service is not relevant.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for a right foot injury and for a left foot injury must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

2. Right Knee Condition

The Veteran has essentially contended he has a current right knee condition due to any injury sustained in service.  

On the VA examination in 2010, the diagnosis was degenerative disease, right knee; thus the Veteran has a current right knee disability.  Brammer v. Derwinski, supra.  

STRs show that he injured his right knee in February 1985, in the line of duty, in a skiing accident, and the assessment was probable medial meniscal tear, possibly ACL/PCL.  

What is missing for this service-connected claim is competent medical evidence of a link between the Veteran's current right knee disability and active service.  38 C.F.R. § 3.303.  In that regard, the Veteran has submitted no competent medical evidence to support such a nexus.  The only medical evidence addressing a potential nexus is the VA examination report dated in 2010, in which the VA examiner opined that the Veteran's degenerative disease of the right knee was not caused by or related to the 1985 treatment shown in his National Guard records, noting that the rationale the opinion was based on the claims folder having been reviewed, the medical history provided by the Veteran during the examination, and the physical examination conducted by the examiner.  Thus, the Board is left with the conclusion, as stated above, that what is missing in this matter is competent medical evidence showing that the Veteran's current right knee disability may be related to a period of active military service.

The Board recognizes that the Veteran has contended that his current right knee disability is related to service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, supra.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to describe an incident where he hurt his right knee, as well as to report the subsequent knee symptoms he experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  In determining whether statements submitted by a Veteran are credible, however, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board has weighed the Veteran's statements as to his reported in-service right knee injury, and finds his statements made in connection with the claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999).  In that regard, at a hearing in March 2009, the Veteran testified that he injured his right knee (along with his right foot) in service in 1991, while at Fort Bliss.  However, on the VA examination in June 2010, he contended that while he was on active duty as a U.S. Army Reservist, in 1994, he injured his right knee when a 75 lb. bitbreaker slid off a trailer and hit his right knee.  The Board therefore finds that his statements have not been consistent and not credible, and, therefore, continuity has not here been established, either through the competent evidence or through his statements.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

The preponderance of the evidence is therefore against the claim of service connection for a right knee condition.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

3. Left Knee Condition

With regard to the claim for service connection for a left knee condition, the Veteran has not specified the nature of his left knee condition.  Post-service VA treatment records, however, show that he injured his left knee in 2011 when he tripped and fell on his knee.  An initial x-ray showed mild patellofemoral compartment osteoarthritis, and an MRI showed a diffusely abnormal signal in the anterior cruciate ligament with areas of distortion indicative of at least partial-thickness tear and small linear low signal focus in the medial compartment; and the findings suggested old injury to the deep fibers of the MCL.  Thereafter, in March 2102, the assessment was ACL deficient left knee with chondromalacia.  Thus, the Board initially notes that a current left knee disability has been shown.  STRs, however, show no report or finding of a left knee injury.  

What is missing for this claim for service connection for a left knee condition is competent medical evidence of a link between the Veteran's current left knee disability and active duty service.  He has not submitted or identified any medical opinion or other medical evidence regarding any etiological relationships to service that would support such a claim, and as noted above, the Board has essentially concluded that obtaining a VA examination on this point is not necessary to decide the claim.  While the Veteran's is certainly competent to report he has had left knee symptoms since service, as a lay person, he is not competent to report that he has a current left knee disability related to a period of active service or to those purported symptoms.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Espiritu v. Derwinski, supra.  

In light of this evidentiary posture (including consideration of the evidence of record; the length of time between the Veteran's discharge from service and his left knee injury; and the absence of any medical opinion suggesting a causal link between his left knee disability and service), the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee condition.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III. Higher Initial Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, since the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, VA General Counsel  held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

1. Hypertension

The Veteran's service-connected hypertension is rated under DC 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or for an individual who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101. 

A review of the record reveals VA treatment records which show that the Veteran had blood pressure readings of 131/82 in March 2006, 148/83 in April 2006, and 141/82 in April 2007. 

On a VA examination in April 2007, the Veteran reported that his blood pressure varied with systolics ranging from 140 to 160 and diastolics readings in the 70s.  He reported his hypertension had an onset in 2001, and had been intermittent with remissions.  He reported taking daily medication for his blood pressure.  On examination, his blood pressure readings were 160/98; 154/99; and 156/93.   

VA treatment records dated from April 2008 through October 2009, showed systolic pressure readings ranged from 97 to 154 and the diastolic pressure readings ranged from 64 to 99.  In December 2008, he underwent cardiac catheterization.  Thereafter, in December 2008, it was noted that his blood pressure readings were in the range of 120/70s.  In March 2009, the Veteran was seen after having elevated blood pressure on his last visit, and he reported that his blood pressure at home averaged 150-148/100-90 in the morning, and 140/80 in the afternoon.  Prior appointments showed blood pressure readings of 145/99, 140/90, and 134/89.  In September 2009, he had a blood pressure reading of 120/71.

On the VA examination in October 2009, the Veteran's blood pressure readings were noted to be 114/75 and 132/79.

In April 2010, the Veteran had blood pressure readings of 98/58, and 132/82.  He reported that his average blood pressures at home were 149-116/95-76 in the morning, and 146-116/84-74 in the evening.  

On VA examination in June 2010, the Veteran's blood pressure reading was 150/92.

In September 2010, the Veteran had blood pressure readings of 98/54, 153/76, and 160/98.  In October 2010, he had blood pressure readings of 115/72, 145/96, 158/99, and 163/72, and in November 2010 it was 129/73.  Further, he had blood pressure reading of 130/80 in February 2011, 114/73 in August 2011, and 
126/79 and 123/78 in September 2011.  

In considering the Veteran's claim, as noted above, to obtain the next higher rating of 20 percent disabling, for hypertension, the evidence must indicate diastolic pressure readings predominantly 110 or more, or systolic pressure must be predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  A careful review of the record shows that while the Veteran's blood pressure readings have varied somewhat during the appeal period, most if not all blood pressure readings taken during the pendency of his claim have fallen well short of diastolic pressure readings predominantly 110 or more, or systolic pressures predominantly 200 or more.  Moreover, there were no episodes wherein the Veteran's blood pressure readings exceeded a diastolic pressure of 110 or more, and/or a systolic pressure of 200 or more.  

The preponderance of the evidence is therefore against a finding that the Veteran's hypertension has been manifested by diastolic pressure readings predominantly 110 or more, or systolic pressure predominantly 200 or more during the time period in a question.  38 C.F.R. § 4.104, DC 7101; Fenderson v. West, supra.  The Board does not mean to diminish the significance of any of the Veteran's episodes of elevated hypertension.  However, while the record contains references to elevated blood pressure, the Board notes that none of these blood pressure readings have ever approximated the criteria for an increased, 20 percent rating for hypertension.  Thus, the Board concludes that the record simply does not show that such elevated blood pressure readings predominate, as required by the rating schedule.  The Board also notes that the Veteran takes medication for his hypertension, and this is contemplated in the currently assigned 10 percent rating.  Accordingly, based on the foregoing, the Board concludes that the criteria for an initial rating in excess of 10 percent for hypertension have not been met or approximated at any time during the appeal period.  38 C.F.R. §§ 4.7, 4.104, DC 7101; see Fenderson v. West, supra.  

2. Residuals of Left Calf Injury

The Veteran's residuals of left calf injury is rated under the criteria for evaluating muscle injuries contained in 38 C.F.R. § 4.73.  

The applicable diagnostic code is DC 5311, which applies to Muscle Group XI, including the posterior and lateral crural muscles, and muscles of the calf:  (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  The function of Muscle Group XI involves propulsion, plantar flexion of foot (1); stabilization of arch (2, 3); flexion of toes (4, 5); and flexion of knee (6).  Under DC 5311, a noncompensable (0 percent) disability rating is warranted if impairment of this muscle group is slight; a 10 percent disability rating is warranted if it is moderate; a 20 percent disability rating is warranted if it is moderately severe; and a 30 percent disability rating is warranted if it is severe.  38 C.F.R. § 4.73, DC 5311. 

A slight disability of the muscles anticipates a simple wound without debridement or infection.  There should be a history of superficial wound with brief treatment and return to duty.  Medical records should indicate healing with good functional results.  38 C.F.R. § 4.56(d)(1).  There should be no cardinal signs or symptoms of muscle loss, loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A moderate disability of the muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Consistent with this level of disability is a record of in-service treatment of the wound.  There should be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, i.e. loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  There should also be a particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  At this level, objective findings indicate exit scars, a short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

The Veteran contends that he should be granted a compensable rating for his service-connected left calf disability.  

The record reflects that in June 1989, while serving in the National Guard, the Veteran sustained a left calf injury.  He reported he was standing on the top of a trailer and the trailer tipped over causing the "B-Breaker" to hit the Veteran on the lower part of his calf.  An investigation was conducted by the National Guard, and the soft tissue injury of the left calf was considered to be in the line of duty and the Veteran was found to be on active duty for training during this time.  

On VA examination in January 2005, the Veteran reported that during maneuvers in 1989 at Fort Bliss, a piece of equipment fell backwards and crushed his left leg.  He reported that this was acutely painful and caused significant swelling in the left calf.  He reported he was on quarters for two days, on bed rest, and that gradually the swelling went down and he returned to duty.  He claimed he still experienced pain in the leg whenever the weather was bad or associated with heavy work.  It was noted that he was a technician for a company that mines pumice, and that this involved heavy physical activity throughout a normal work day.  He reported swelling in the left calf, especially with heavy physical activity.  He also reported a second injury to the left calf in 1999, and was now complaining of left calf pain, extending distally from the left knee to the calf.  He reported when he was resting or immobile, he had minimal to no calf pain, and that this was entirely associated with muscular activity and had been unchanged in its character since the onset in 1989.  Examination of the legs showed that the maximum calf circumference on each side was 36.5.  There was tenderness on palpation of the left calf, extending from just inferior to the left knee to the maximum diameter of the calf.  He reported that this pain was aggravated by squatting, and that he was able to squat to approximately 100 degrees, though this was painful.  There was pain on dorsiflexion of the ankles and in the left calf.  On inspection there was no abnormality and no edema.  The diagnoses included left calf injury on two occasions, residual muscle strain.

By July 2005 rating decision, the RO granted service connection and a 0 percent (non-compensable rating) for the Veteran's residuals of left calf injury.  

On VA examination in April 2007, the Veteran reported having left calf pain, and that his calf muscle tightened in cold weather and spasmed after eight hours of work.  He reported working in an open pit pumice mine with heavy equipment, but was terminated in January 2997.  He claimed he was dropped from his job after complaining about working overtime without pay.  Since the onset of his left calf injury, he reported that the course was intermittent, with remissions.  He reported having trauma to the left calf muscles in 1989 and 1999.  It was noted that the left calf muscle was injured due to a crush injury from a heavy tool falling on the left leg.  There was no through and through injury, the wound not was initially infected before healing, and while there was associated bone, nerve, vascular, or tendon injury, there was no description provided.  He denied any current pain, decreased coordination, fatigability, weakness, uncertainty of movement or flare-ups.  He reported he tired out easily after a day's work.  The examiner noted on physical examination that the Veteran's left foot and leg muscles were injured, and that specifically Group 11 muscles were injured, including the triceps surae (gastrocnemius and soleus).  The muscle strength for the Veteran's Group 11 muscles was noted to be "4"; there was no tissue loss or intermuscular scarring; there was normal muscle function; and no scars or residuals of nerve, tendon, or bone damage.  There was no muscle herniation, no loss of deep fascia or muscle substance, and no limitation of motion of any joint by muscle disease or injury.  It was noted that the Veteran's usual occupation was as a heavy equipment operator in pumice mining, and that he was unemployed but not retired.  He reported he had been unemployed less than a year, and was terminated in February 2007 because of a dispute regarding overtime pay.  The diagnosis was status post left calf muscle injury, with residual cold sensitivity, but no significant disability associated with injury.  The problem associated with the diagnosis was left calf pain, but that there were no effects on the Veteran's usual daily activities. 

On VA examination in June 2010, the Veteran reported that he had no incident or injury involving the left leg calf muscle since his last examination, and reported that the condition was stable.  It was noted that the left calf muscle was involved, and that the injury was caused when a heavy tool fell on his left leg.  He denied current pain, weakness, decreased coordination, uncertainty of movement, or flare-ups, but did have increased fatigability.  Physical examination revealed no intermuscular scarring, no muscle injury, no scar present, no nerve, tendon, or bone damage, and the muscle function was found to be normal in terms of comfort, endurance, and strength to perform activities of daily living.  The diagnosis was status old left calf muscle injury with no residual functional disability effect, at this time.  

After reviewing the record, the Board concludes that the Veteran's service-connected left calf disability more closely approximates slight functional impairment, warranting a noncompensable disability rating.  Specifically, the Veteran's medical records, to include the VA examination reports, indicate that the left calf injury has essentially healed, with good functional results.  On VA examination in January 2005, the Veteran had tenderness and pain in the left calf, examination showed no abnormality and no edema, and the diagnosis was residual muscle strain.  Thereafter, on the VA examination in April 2007, he again complained of left calf pain and that he tired out easily.  While the examiner noted that the Veteran originally sustained injury to Group 11 muscles, but no residual disability was noted.  There was no tissue loss, no intermuscular scarring, no scars, and no herniation, and the Veteran was found to have normal muscle function.  The diagnosis was status post left calf muscle injury, with residual cold sensitivity, but no significant disability associated with injury.  Finally, on the VA examination in June 2010, the Veteran denied current symptoms, and the diagnosis was status old left calf muscle injury with no residual functional disability effect.  

Thus, at no point during the appeal period did the Veteran's service-connected left calf disability rise to the level of moderate impairment.  Fenderson v. West, supra.  Indeed, moderate impairment of the left calf would require a record of consistent complaint of fatigue-pain, which has not been reported, nor have there been findings of muscle loss, loss of power, weakness, impairment of coordination, or uncertainty of movement.  Also, objective findings of moderate impairment, to include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, were not indicated on any of the medical evidence of record.  Thus, the competent evidence of record does not meet or approximate a finding of moderate impairment of the muscle group associated with the Veteran's service-connected left calf disability.  38 C.F.R. §§ 4.7, 4.73, DC 5311. 

In addition, the Board has also considered application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, supra with respect to the Veteran's left calf disability.  While there have been complaints and findings of left calf pain, there has been on residual functional disability noted, and such findings do not provide for a higher disability rating in this case.  Indeed, the DeLuca factors go to additional loss of function caused by limitation of motion due to pain, and no such findings have been made on the Veteran's VA examinations and treatment records.  In short, there has been no showing of additional loss of left function caused by pain or limitation of motion due to pain.  Therefore, application of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 do not allow for a compensable disability rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The preponderance of the evidence is therefore against the claim for a compensable rating for the Veteran's residuals of left calf injury.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3. Conclusions and Extraschedular Consideration

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected hypertension and left calf disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Further, the Board concludes that the Veteran's service-connected hypertension and residuals of left calf injury do not warrant referrals for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the present case, the Board finds that the Veteran's separate disability pictures due to his hypertension and his residuals of left calf injury are each adequately contemplated by the rating schedule.  The rating criteria for the service-connected hypertension (DC 7101) and residuals of left calf injury (DC 5311), each reasonably describe the Veteran's respective disabilities - which have been objectively evaluated and confirmed by the competent medical evidence of record, as set out above, including VA examination reports, treatment records, and blood pressure readings.  Additionally, the Board notes that the pertinent rating criteria for each of the service-connected disabilities on appeal provide for greater evaluations for more severe symptoms or for higher readings.  Thus, referral for the assignment of an extraschedular rating is not warranted for the Veteran's service-connected hypertension or residuals of left calf injury . 


ORDER

Service connection for a right foot injury is denied.

Service connection for a left foot injury is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

An initial rating in excess of 10 percent for hypertension is denied.

An initial compensable rating for residuals of left calf injury is denied.



REMAND

The Veteran's service-connected low back disability initially encompassed DJD (degenerative joint disease) only, but now appears to also encompass DDD (degenerative disc disease).  Previously, the RO rated the Veteran's lumbar spine claim under the provisions of Diagnostic Code (DC) 5242 (degenerative arthritis of the spine).  38 C.F.R. § 4.71a , DC 5242, see also 38 C.F.R. § 4.71a, DC 5003.  In addition, pertinent to the Veteran's claim is DC 5243 (intervertebral disc syndrome), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.

In rating spinal disabilities, any associated objective neurologic abnormalities are to be rated separately.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.124a. 

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  In this case, the Veteran is competent to describe his neurologic symptoms; however, it is unclear whether such symptoms may be related to his service-connected low back disability.  In that regard, the Board notes that the Veteran has complained of having pain radiating from his back, down his legs, and also described having numbness and tingling down his legs.  On the VA examination in 2007, he reported a history of spasms.  Thus, in light of the Veteran's contentions, he should be afforded an appropriate examination for clarification of whether he has neurological impairment related to his service-connected low back disability.  Such considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to provide identifying information regarding any recent treatment he may have received for his low back disability and any neurological symptoms.  With any assistance needed from the Veteran, obtain treatment records from any of the named treatment providers.  Negative replies should be requested. 

2. Schedule the Veteran for a neurological examination to determine the extent and severity of any and all neurological manifestations and symptoms due to his service-connected low back disability.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  The purpose of this examination is to clinically identify the nature and degree of neurologic impairment that may be due to his service-connected low back disability.  To that end, based on the review of the record and the examination of the Veteran, the examiner should identify any neurological symptoms due to the service-connected low back disability and describe the nerve(s) affected, or seemingly affected, if any.  In addition, the examiner should ascertain the current nature and extent of any radicular neuropathy and identify the degree of any functional impairment caused by said neuropathy, if any.  

3. Thereafter, readjudicate the issue on appeal to include consideration of whether separate evaluations are in order for the orthopedic and neurological manifestations of the Veteran's service-connected low back disability.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  He and his representative should also be given an opportunity to respond to the SSOC.  Thereafter, the case should be returned to the Board for review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


